NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with 
                                        Fed. R. App. P. 32.1




                   United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                       Submitted June 26, 2013*
                                       Decided August 1, 2013

                                                  Before

                                 RICHARD A. POSNER, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge

No. 12‐3199
                                                          Appeal from the United States District 
DANA B. ALFREDS,                                          Court for the Southern District of
    Plaintiff‐Appellant,                                  Indiana, Indianapolis Division.

        v.                                                No. 1:11‐cv‐1274‐JMS‐MJD

SOCIAL SECURITY                                           Jane E. Magnus‐Stinson,
ADMINISTRATION, et al.,                                   Judge.
     Defendants‐Appellees.

                                                O R D E R

       Dana Alfreds appeals the dismissal, for failure to state a claim, of her complaint
against the Social Security Administration and its employees. See FED. R. CIV. P. 12(b)(6).
She asks for a writ of mandamus to compel the agency to investigate members of her
family, an acquaintance of her husband, and her former orthodontist for causing her to


        *
          No defendant was served with process in the district court, and none has participated in this
appeal. After examining Alfreds’ brief and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on her brief and the record. See FED. R. APP. P. 34(a)(2)(C). 
No. 12‐3199                                                                           Page 2

become disabled. Mandamus relief, however, is unavailable to compel an agency
investigation unless the investigation is one of the agency’s nondiscretionary duties,
Deloria v. Veterans Admin., 927 F.2d 1009, 1013–14 (7th Cir. 1991); Jafree v. Barber, 689 F.2d
640, 643 (7th Cir. 1982), and Alfreds has identified no investigative duty of the SSA. Nor
can the litany of additional injuries she alleges be attributed to the SSA or any of its
employees. The district court correctly concluded that Alfreds has not stated a claim for
relief.   
           
                                                                                AFFIRMED.